DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election, without traverse, of claims 7–9 in the Remarks filed December 7, 2020 is respectfully acknowledged. In view of Applicant’s election, claims 1–6 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7–9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano.1
With respect to claim 7, the following analysis applies.
Overview of Nakano
Nakano discloses a method for producing platelets from platelet precursor cells. (Nakano, Abstract.) The method includes culturing platelet precursor cells in a culture solution in which a separation substrate (i.e., a composite membrane) is Id.) The precursor cells per se can be megakaryocytes. (See, e.g., Nakano ¶ 114 (reciting “shear stress due to fluid may be applied to the platelet precursor cells (particularly megakaryocytes)”.) Additionally, the precursor cells can be cultured. (Id. ¶ 115 (reciting “culturing the platelet precursor cells”).)
Contact step (clm. 7, ll. 2–3)
Figure 5 of Nakano depicts a “closed-type culture apparatus” comprising: a culture solution inlet 6, a platelet precursor cell inlet 5, a separation substrate (composite membrane) 8, and a produced platelet suspension outlet 7. (Id. ¶ 114.) During normal operation of this apparatus, the separation substrate is contacted with the culture solution. (Id. ¶ 115.) In this vein, Examiner finds that the concept of contacting a separation substrate with a culture solution containing at least a megakaryocyte (see clm. 7, ll. 2–3) is within the teaching of Nakano for at least the following reasons. 
First, as conveyed above, Nakano suggests: (A) that the precursor cells can be megakaryocytes; and (B) that the precursor cells can be cultured. (Id. ¶¶ 114–115.) Thus, the concept of culturing megakaryocytes, in the culture solution, is considered to be within the teaching of the reference. Second, Nakano suggests that its separation substrate is contacted with the culture solution. (Id. ¶ 115). Accordingly, the separation membrane is envisaged as being contacted with a culture solution, viz., even when the culture solution comprises cultured megakaryocytes (emphasis added). This finding is further corroborated by Nakano’s disclosure that “the closed-type culture apparatus shown in FIG. 5 allows platelets to be produced from megakaryocytes” and that “platelet precursor cells (particularly megakaryocytes) are mixed into the culture solution in the culture vessel”. (Nakano ¶ 116.)
Culture step (clm. 7, ll. 4–5)
As best understood, the claimed culture step (id.) appears to require that the megakaryocyte is cultured to produce a platelet at least before or after the contact step. Put another way, the contact step is required to occur either before or after culturing of the megakaryocyte. In connection with this requirement, Nakano teaches that its apparatus allows platelets to be produced from megakaryocytes. (Nakano ¶ 116.) Nakano also teaches at least three types of contacting steps (i.e., three types of steps for contacting the separation substrate with the culture solution): (1) immersing a separation substrate in the culture solution, the culture Id. ¶ 102.)
Nakano does not appear to expressly specify “a culture step of culturing a megakaryocyte to produce a platelet at least before or after the contact step”. 
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007).
According to Nakano, “the platelet precursor cells in the culture solution are efficiency induced to differentiate into megakaryocytes by three-dimensional culture . . . .” (Id. ¶ 103.) Additionally, Nakano suggests that the megakaryocytes can be used to produce platelets. (Id. ¶ 116.) With these findings in mind, it is respectfully submitted that those skilled in the art reading Nakano’s disclosure would have reasonably understood that megakaryocytes can be cultured to produce platelets. Furthermore, in view of Nakano’s disclosed contacting steps (id. ¶ 102), the skilled artisan would have understood that contacting can be carried out before or after culturing platelet precursor cells (such as megakaryocytes) with the expectation of producing platelets. With these considerations in mind, is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Nakano’s method such that it includes the claimed culture step (clm. 7, ll. 4–5): in order to yield the predictable result of producing platelets from megakaryocytes. KSR, 550 U.S. at 415–16.
Recovery step (clm. 7, ll. 6–7)
Nakano suggests that, during normal operation of its apparatus, a culture solution containing a produced platelet is recovered after, inter alia, its contact step. For instance, Figure 5 of Nakano depicts the separation substrate 8, a culture solution vessel 10, and a produced platelet suspension outlet 7. (Nakano ¶ 114.) Notably, the instant figure shows the produced platelet suspension outlet as being fluidly connected to the culture solution vessel. With these features in mind, Nakano teaches that “the closed-type culture apparatus shown in FIG. 5 allows platelets to be produced from megakaryocytes [] and enter into the culture solution vessel side [] so that the produced platelets can be continuously collected while circulating and Id. ¶ 115.) In other words, after the separation substrate is contacted with culture solution, the produced platelets and culture solution pass through the separation substrate and are collected in the culture solution vessel. In relation to the produced platelet suspension outlet 7 depicted in Figure 5 of Nakano, the collected platelets and culture solution are interpreted as forming a produced platelet suspension that exits through said produced platelet suspension outlet. For at least these reasons, the concept of “a recovery step of recovering a culture solution containing a produced platelet after the contact step” is considered to be within the teaching of Nakano.
Nakano, however, does not appear to expressly specify that its recovery step occurs after both its contact step and its culture step. In connection with this deficiency, as conveyed above, Nakano suggests that, during normal operation of its apparatus, a culture solution containing a produced platelet is recovered after its contact step. (Nakano ¶ 115.) Furthermore, as it applies to culturing, Nakano teaches that “platelet precursor cells in the culture solution [can be] efficiency induced to differentiate into megakaryocytes by three-dimensional culture”. (Id. ¶ 103.) Additionally, Nakano suggests that megakaryocytes can be used to produce platelets. (Id. ¶ 116.)
With these findings in mind, it is respectfully submitted that those skilled in the art reading Nakano’s disclosure would have reasonably understood that platelets can be produced from cultured megakaryocytes (see Nakano ¶¶ 103, 116) and also that produced platelets can be recovered (id. ¶ 115.) Moreover, when reading Nakano’s disclosure, the skilled artisan would have had a reasonable expectation of success in contacting a separation substrate with a culture solution containing megakaryocytes, culturing the megakaryocytes to produce platelets, and then subsequently recovering a suspension of platelets (i.e., platelets suspended in culture solution). (Id.; see also FIG. 5 (showing a suspension produced platelet suspension outlet 7).) Thus, in view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to further modify Nakano’s method to include the claimed recovery step (e.g., carrying out Nakano’s recovery step after both the contact step and the culture step) in order to yield the predictable result of producing platelets from megakaryocytes. KSR, 550 U.S. 
Claimed properties of the separation substrate (clm. 7, ll. 8–12)
Porous membrane (clm. 7, ll. 8–9)
Nakano suggests that the separation substrate comprises a porous membrane for separating a platelet from a culture solution (i.e., cell suspension)2 containing a megakaryocyte and the platelet. (Nakano ¶ 115 (suggesting that—relative to a culture solution comprising platelets and platelet precursor cells—a porous thin membrane allows platelets to pass through while retaining the platelet precursor cells); ¶ 116 (“[T]he closed-type culture apparatus shown in FIG. 5 allows platelets to be produced from megakaryocytes . . . .”).)
Average pore diameter (clm. 7, l. 10)
Nakano’s composite membrane can comprise a thin membrane having an average pore diameter of, inter alia, 1–10 µm. (Nakano ¶ 65.) This range overlaps with the claimed range (2.0 µm to 12.0 µm): via an overlapping range of 2.0–10 µm. Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to select values of average pore diameter within the overlapping range: since Nakano suggests that such values were suitable for its invention.
Material selection(s) (clm. 7, ll. 11–12)
Nakano suggests that its separation substrate can be formed from polysulfones. (Nakano ¶ 79.) According to MPEP § 2131.02, “[a] generic disclosure will anticipate a claimed species covered by that disclosure when the species can be ‘at one envisaged’ from the disclosure” (citations omitted). As it applies to Nakano’s teaching of “polysulfones”, it is respectfully submitted that those having ordinary skill would have at once envisaged that the generic term “polysulfones” refers to (inter alia) “polysulfone” per se.3 Thus, in accordance with MPEP § 2131.02, Examiner finds that Nakano’s teaching of “polysulfones” anticipates the claimed species of “polysulfone”: because at the time Applicant’s invention was effectively .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Harimoto.4
With respect to claim 8, Nakano does not appear to specify that the separation substrate has a pore diameter distribution in which a pore diameter decreases continuously or discontinuously from a surface in a central thickness direction. Harimoto suggests that a separation substrate having a pore diameter distribution which decreases continually or gradually in a central thickness direction was suitable for separating platelets from a cell suspension containing megakaryocytes and platelets. (Harimoto ¶ 9.)
As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, 857 F.2d at 1425. Moreover, it has also been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
At the time Applicant’s invention was effectively filed, Harimoto’s disclosure would have reasonably suggested to those skilled in the art that separation substrates having a pore diameter distribution which decreases continually or gradually in a central thickness direction was suitable for separating platelets from a cell suspension containing megakaryocytes and platelets. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Nakano’s separation substrate such that it has pore diameter distribution of the instant claim: in order to yield the predictable result of providing a suitable shape for separating platelets from a cell suspension containing megakaryocytes and platelets. KSR, supra; Ryco, supra
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Sugaya.5
With respect to claim 9, Nakano does not appear to specify that a surface of the separation substrate is modified with a hydrophilic polymer or a hydrophilic group. Sugaya suggests that the adhesion of platelets can be suppressed by applying a hydrophilic polymer to the surface of a separation substrate. (Sugaya ¶¶ 8, 10, 14–15.)
As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, in KSR, the courts further held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417.
At the time Applicant’s invention was effectively filed, Sugaya’s disclosure would have reasonably suggested to those skilled in the art that modifying a substrate with a hydrophilic polymer can provide reduced adhesion of platelets. As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Sugaya with the teachings of Nakano (e.g., such that the surface of Nakano’s substrate is modified with a hydrophilic polymer): in order to yield the improvement/predictable result of reduced adhesion of platelets. KSR, 550 U.S. at 415–17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2011/0065190 A1, published March 17, 2011 (“Nakano”).
        2 Nakano uses the term “culture solution” to refer to a suspended cell solution (i.e., cell suspension). (See Nakano ¶ 85.)
        3 See, e.g., US 5514276 A to Babcock et al., col. 3, ll. 19–21 (“Preferred classes of polymers include polysulfones, such as polysulfone . . . .”).
        4 JP 2016–192960A, published November 17, 2016 (“Harimoto”).
        5 JP 2011–183384A, published September 22, 2011 (“Sugaya”).